DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 RICHARD MCDONALD CONSTRUCTION INC., a Florida Corporation,
                      Appellant,

                                    v.

                    JPMORGAN CHASE BANK, NA,
                            Appellee.

                              No. 4D14-2476

                           [October 19, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No.
2013CA011592XXXXMB.

  Timothy P. O'Neill of Cohen, Norris, Wolmer, Ray, Telepman & Cohen,
North Palm Beach, for appellant.

  Derek E. León and Benjamin Weinberg of León Cosgrove, LLC, Coral
Gables, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.